Citation Nr: 1729205	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  15-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1969 to October 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.

The Board remanded the case for further development in September 2016.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a right leg disability due to trauma or an injury during her active service. 

2.  The Veteran does not have a left leg disability due to trauma or an injury during her active service.

3.  The Veteran's service-connected disabilities are not shown to have resulted in the loss, or permanent loss of use, of at least one foot or a hand; nor does she have ankylosis of a knee or hip.


CONCLUSIONS OF LAW

1.  The Veteran's right leg disability was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

2.  The Veteran's right leg disability was not incurred in active service, may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

3.  The basic eligibility requirements for a certificate for assistance in the purchase of one automobile or other conveyance, or necessary adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the RO provided the Veteran with a notification letters in September 2010 and November 2010, prior to the initial decision on the claim for service connection.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Veteran was also afforded a VA examination in November 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2016 report and opinion are adequate to decide the case because they are based on an accurate factual premise and a review of the claims file, including the Veteran's reported medical history and complaints.  The opinion also addresses the central medical issue and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the bilateral leg disability issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  As discussed below, no additional VA examination is necessary with regard to the issue of entitlement to financial assistance for the purchase of an automobile and/or adaptive equipment as this claim is denied as a matter of law.

The Board also finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's September 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Additionally, service connection may be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Arthritis is considered a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303 (b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran contends that she has developed a bilateral leg disability as a result of in-service trauma.  See Bd. Hrg. Tr. at 26.  Additionally, she contends that her right leg disability is secondary to her left leg.  Id.

As a preliminary matter, the Board notes that the Veteran's service treatment records contain no reference to leg injuries while in service.  Moreover, the Veteran's October 1975 military separation clinical evaluation showed that her lower extremities were examined at that time and determined to be within normal limits.  The Board notes that the Veteran testified that she had knee pain in-service; however that she did not get her knees checked while in service.  See Bd. Hrg. Tr. at 18.

The post-service clinical and lay evidence of record is silent for any indication of a bilateral leg disability for many years following the Veteran's separation from service.  In this regard, the Veteran indicated that she first realized that she had a problem with her knees in 2002.  See November 2016 VA examination; May 2015 VA Form 9.  Further, the Veteran testified that she began to have issues with her legs around 2004.  See Bd. Hrg. Tr. at 22.  Treatment records show that the Veteran did not seek treatment for any leg disability until many decades after service.  See March 2006 VA treatment record.   Again, there is no indication in the clinical or lay evidence of an earlier diagnosis of a bilateral leg disability, and the Veteran has not contended otherwise.  Further, in view of the lack of any evidence of bilateral leg disability manifestations for many years after discharge, the Board finds that any assertion of an in-service onset and ongoing manifestations are outweighed by the contemporaneous evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In connection with this claim, the Veteran was afforded a November 2016 VA examination.  At the examination, the examiner confirmed the diagnosis of bilateral knee joint osteoarthritis.  The examiner opined that the Veteran's bilateral knee arthritis was less likely than not related to her military service.  In so finding, the examiner noted that the Veteran's x-rays show mild to moderate degenerative joint disease, and that the x-rays are consistent with the Veteran's age.  The examiner also noted the Veteran's weight as a likely cause of her degenerative joint disease.  Further, the examiner noted that the Veteran did not receive any treatment for her knees until her fall in 2002.  Additionally, the examiner addressed the Veteran's left ankle disability.  He stated that the Veteran's left ankle has degenerative joint disease, but noted that her ankle disability would not have taken multiple decades to develop.  Instead, the Veteran's minimal left ankle degenerative joint disease would have only taken 5-10 years to develop.  Thus, as noted above, the examiner concluded that the Veteran's bilateral leg injuries were less likely than not related to her service.

The Board finds that the November 2016 VA examination, is of significant probative value given the examiners review of the Veteran's claims file, reported history, and in-person examination.  The examiner also relied on his own medical expertise, and training in opining that the Veteran's bilateral leg disability is not related to her service or a service-connected disability.

The Board notes that, in September 2013, a physician stated that the Veteran's knee disabilities are likely secondary to trauma sustained during her military service.  In so finding, the physician stated that this is the only injury that the Veteran had to occur to her knees.  It does not appear that this physician was fully aware of the facts of the Veteran's case, as the Veteran had a documented fall that led her to complain about knee pain.  See April 2009 VA treatment record.  Thus, the physician's opinion was not based on an accurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

The Board acknowledges the Veteran's statements that her bilateral leg disability is related to service.  The Board further notes that the Veteran is competent to report her observable symptomatology, and finds that the contemporary medical diagnosis indicates that the Veteran has arthritis in her knees and left ankle.  See November 2016 VA examination.  Additionally, the Board finds that the Veteran is credible in her report of in-service trauma.  Further, the Board finds that the buddy statements of record support the Veteran's contention that she has leg pain that is related to her in-service trauma.  See September 2004 buddy statement; January 2006 buddy statement.

Nevertheless, although the Veteran is competent to report leg problems after service, and has credibly reported in-service trauma.  The Board finds that she is not competent to provide an opinion as to whether such symptoms are attributable to her in-service trauma, as this is a complex medical determination based upon internal medical processes and not capable of lay observation.  The Veteran has not contended, and the evidence does not show, that she has the medical expertise to provide such an opinion.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.

In summary, the Board finds that the most probative evidence shows that bilateral leg disability did not manifest during the Veteran's active service or for many years thereafter.  Indeed, the November 2016 VA examiner specifically linked the Veteran's knee arthritis to her age and weight.  Similarly, the examiner stated that the Veteran's left ankle arthritis would have had its onset only 5-10 years prior to the x-ray, instead of multiple decades earlier.  The evidence also does not show that her current bilateral leg disability is related to her military service or is secondary to a service-connected disability.  Under these circumstances, the preponderance of the evidence is against the claim for service connection for a bilateral leg disability. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran contends that her right leg disability is secondary to her left leg disability.  See Bd. Hrg. Tr. at 26.  While service connection may be granted where a disability is proximately due to or aggravated by a service-connected disease or injury, 38 C.F.R. § 3.310(a) (2016), as discussed above, the Veteran's left leg disability has not been service-connected.  Thus, the Veteran is not entitled service connection for her right leg on a secondary theory of entitlement.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran requests automobile and adaptive equipment because she contends that she has difficulty driving because of her bilateral leg disabilities.  Specifically, she testified that she has trouble feeling the car pedals because of her leg disabilities.  She further testified that she has difficulty going up and down the stairs of her home.  See Bd. Hrg. Tr. at 24.   

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis (ALS) or, (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808; see also 38 U.S.C.A. §§ 3901, 3902.

Service connection has only been established for the following: Major depressive disorder, rated 100 percent; tinea corporis and vitiligo, rated 10 percent; migraine headaches, noncompensable rating.  The Board notes that there is no evidence that any of the Veteran's service-connected disabilities resulted in the any loss of use in the Veteran's feet or her hands.  As there is no evidence of any associated loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, severe burn injury, ALS, or ankylosis of one or both knees or one or both hips, the Veteran does not meet the criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Accordingly, that benefit is not warranted, and that issue on appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the issue, the appeal must be denied).


ORDER

1.  Entitlement to service connection for a right leg disability is denied.

2.  Entitlement to service connection for a left leg disability is denied

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


